Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5 of applicant arguments/remarks, filed 07/16/2021, with respect to the previous double patenting in view of app: 16/939444 and US 10,845,438 rejections have been fully considered and are persuasive.  The previous double patenting rejections in view of app: 16/939444 and US 10,845,438 have been withdrawn. 

Applicant's arguments filed 07/16/2021 regarding the double patenting rejection in view of app: 16/682334 have been fully considered but they are not persuasive. 
	Applicant argues that app: 16/682334 does not disclose the limitations of that the directions of polarisation of the pump contribution and of the probe contribution are collinear or orthogonal in combination with taking a differential measurement of right and left circular polarisations of the probe contribution that has passed through the cell, as is recited in independent claims 1 and 13.
	However, ‘334 does disclose those limitations in claims 4 and 7. Claim 4 discloses wherein said non-zero angle is between 45° and 90°. Therefore, ‘334 does teach that the pump and probe contributions are orthogonal. Claim 7 discloses “wherein the photodetection device comprises a polarisation analyser configured to make a differential measurement of a right-

Applicant’s arguments, see page 5 of applicant arguments/remarks, filed 07/16/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant's arguments filed 07/16/2021 regarding the previous prior art rejections have been fully considered but they are not persuasive. 
	Applicant argues that the prior art of record for independent claims 1 and 13 do not teach “a pump contribution, that is linearly polarized”. Applicant goes on the clarify that Kawabata teaches the pump beam is circularly polarized and Smiciklas teaches that the linearly polarized pump beam is transformed into circularly polarized light before arriving at the measurement chamber. 
	However, the examiner respectfully disagrees with the applicant’s arguments. The examiner would like to point out that the full limitation reads “a pump contribution, that is linearly polarised at least partially and under the an effect of which the atoms of the atomic gas undergo an atomic transition” wherein an emphasis is added to the fact that the pump contribution is linearly polarized at least partially. Therefore, it is believed by the examiner that Smiciklas does in fact teach the limitation because Smiciklas does teach that the pump beam is linearly polarized at least partially.
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/682,334 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of ‘334 teach all the limitations found in claims 1-5, 7-8, 10-13 of the instant application.

Claim Objections
Claims 1-13 are objected to because of the following informalities: inconsistent spelling. Claim 1 and 13 amendments include American English spelling (i.e. “polarized”) while the rest of the claim language were originally written with British English terms (i.e. “polarization”, “centre”). The spelling should be uniform throughout the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 2016/0313417), in view of Smiciklas (US 2018/0246175).

Regarding claim 1, Kawabata teaches a magnetometer comprising a cell filled with an atomic gas configured to be polarized in alignment [Fig. 11, cell 423], an optical source and a detector [Fig. 9-11, optical sources 401-402; detector 431-432.], wherein the optical source is configured to 5illuminate the cell with a light that has: 
	a pump contribution, that is polarised at least partially and under an effect of which the atoms of the atomic gas undergo an atomic transition [Fig. 9-11, wherein there is a pump contribution L42. ¶0100, wherein the light source is the same light source used in the first embodiment. ¶0044, wherein the first embodiment includes a light source 10 that includes pump beam L12. See also rest of reference.],  and
	a probe contribution, which is linearly polarised and which undergoes variations in polarisation when passing through the cell [Fig. 9-11, wherein there is a probe contribution L41. ¶0100, wherein the light source is the same light source used in the first embodiment. ¶0108, wherein linear polarization unit 422 creates a linearly polarized probe beam. See also rest of reference],  10
[Fig. 1 wherein the pump and probe beams are collinear because the same laser source 101 is used to create both beams. ¶0100, wherein the light source is the same light source used in the first embodiment. See also rest of reference.], and 
	wherein the detector comprises a polarisation analyser configured to take a differential measurement of a right circular polarisation and of a left circular polarisation of the probe contribution that has passed through the cell [Fig. 10 and ¶0113, wherein a difference between detector 431 (left circular polarized) and detector 432 (right circular polarized). See also rest of reference.].
	However, Kawabata is silent in teaching wherein a pump contribution, that is linearly polarised at least partially.
	Smiciklas, which is also in the field of magnetometers, teaches a pump contribution, that is linearly polarised at least partially [¶0022, wherein the pump laser is linearly polarized. See also rest of reference.]. Smiciklas also teaches a probe contribution, which is linearly polarized and which undergoes variations in polarisation when passing through the cell [¶0024, wherein the probe laser is linearly polarized.],  10the directions of polarisation of the pump contribution and of the probe contribution being collinear or orthogonal [Fig. 1 wherein the pump and probe beams are collinear. See also ¶0023, wherein the optics 110, 112, 114 will cause the beams of light to collimate and the beams will be collinear. See also rest of reference.], and 
[Smiciklas - ¶0022] and Kawabata teaches that it is known in the background of the art for the pump beam to be any different kind of polarization (for example, linearly polarized light, circularly polarized light or elliptically polarized light) [Kawabata - ¶0002]. Therefore, it would have been obvious to try a pump beam that is linearly polarized.

Regarding claim 2, Kawabata and Smiciklas teach the limitations of claim 1, which this claim depends from.
	Kawabata and Smiciklas both teach wherein the optical source is configured to emit in a  direction of the cell a pump beam forming the pump contribution and a probe beam forming the probe contribution [Kawabata - Fig. 1 wherein the pump and probe beams are collinear because the same laser source 101 is used to create both beams. ¶0100, wherein the light source is the same light source used in the first embodiment. See also rest of reference. Smiciklas - See Fig. 1, wherein the probe and pump beams emit in the direction of the cavity. See also rest of reference.].

Regarding claim 3, Kawabata and Smiciklas teach the limitations of claim 1, which this claim depends from.
[Kawabata - Fig. 1 wherein the pump and probe beams are collinear because the same laser source 101 is used to create both beams. ¶0100, wherein the light source is the same light source used in the first embodiment. See also rest of reference. Smiciklas - Fig. 1 wherein the pump and probe beams are collinear. See also ¶0023, wherein the optics 110, 112, 114 will cause the beams of light to collimate and the beams will be collinear. See also rest of reference.].

Regarding claim 4, Kawabata and Smiciklas teach the limitations of claim 1, which this claim depends from.
	Kawabata is silent in teaching further teaches wherein the pump and probe beams have an overlapping zone on the cell.
	Smiciklas further teaches wherein the pump and probe beams have an overlapping zone on the cell [Fig. 1 wherein the pump and probe beams are collinear and overlap in the cavity. See also ¶0023, wherein the optics 110, 112, 114 will cause the beams of light to collimate and the beams will be collinear. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kawabata and Smiciklas because Smiciklas teaches that it is known in the art for pump lasers to be initially linearly polarized when being emitted from the laser [Smiciklas - ¶0022] and Kawabata teaches that it is known in the background of the art for the pump beam to be any different kind of polarization (for example, linearly polarized light, circularly polarized light or elliptically polarized light) [Kawabata - ¶0002]. Therefore, it would have been obvious to try a pump beam that is linearly polarized.

Regarding claim 5, Kawabata and Smiciklas teach the limitations of claim 1, which this claim depends from.
	Kawabata further teaches wherein the probe beam is tuned in wavelength in such a way as to be offset from a centre of a second atomic line that is different from the first atomic line [¶0109, wherein beam L41 is tuned to D1 line or D2 line. See also rest of reference.].
	However, Kawabata is silent in teaching wherein the pump beam is tuned in wavelength at a centre of a first atomic line.
	Smiciklas further teaches wherein the pump beam is tuned in wavelength at a centre of a first atomic line and the probe beam is tuned in wavelength in such a way as to be offset from a centre of a second atomic line that is different from the first atomic line [¶116, wherein the pump beam is tuned to D1 and the probe beams are tuned to a resonant frequency that is offset D2. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kawabata and Smiciklas because Smiciklas teaches that it is known in the art for pump lasers to be initially linearly polarized when being emitted from the laser [Smiciklas - ¶0022] and Kawabata teaches that it is known in the background of the art for the pump beam to be any different kind of polarization (for example, linearly polarized light, circularly polarized light or elliptically polarized light) [Kawabata - ¶0002]. Therefore, it would have been obvious to try a pump beam that is linearly polarized.

Regarding claim 7, Kawabata and Smiciklas teach the limitations of claim 1, which this claim depends from.
	Kawabata further teaches the probe beam is tuned in wavelength in such a way as to be offset from the centre of the first atomic line [Kawabata - ¶0041, ¶0109, wherein beam L41 is tuned to D1 line or D2 line. See also rest of reference.].
	However, Kawabata is silent in teaching wherein the pump beam is tuned in wavelength at a centre of a first atomic line.
	Smiciklas both further teach wherein the pump beam is tuned in wavelength at a centre of a first atomic line and the probe beam is tuned in wavelength in such a way as to be offset from the centre of the first atomic line [Smiciklas - ¶0016. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kawabata and Smiciklas because Smiciklas teaches that it is known in the art for pump lasers to be initially linearly polarized when being emitted from the laser [Smiciklas - ¶0022] and Kawabata teaches that it is known in the background of the art for the pump beam to be any different kind of polarization (for example, linearly polarized light, circularly polarized light or elliptically polarized light) [Kawabata - ¶0002]. Therefore, it would have been obvious to try a pump beam that is linearly polarized.

Regarding claim 10, Kawabata and Smiciklas teach the limitations of claim 1, which this claim depends from.
	Kawabata further teaches wherein the polarisation analyser is 20configured to carry out a spatial separation of the right and left circular polarisations of the probe contribution that has passed through the cell [See Fig. 11, wherein there is a spatial separation between left and right circular polarizations L45-L46. See also rest of reference.].

Regarding claim 11, Kawabata and Smiciklas teach the limitations of claim 10, which this claim depends from.
	Kawabata further teaches wherein the polarisation analyser comprises a quarter-wave plate [Fig. 11, beam splitter 425], a polarisation separator able to separate over a 25first and a second paths the right circular polarisation and the left circular polarisation of the probe contribution that has passed through the cell and a photodetector on each one of the first and second paths [Fig. 11, beam splitter 426].
	Smiciklas also teaches a quarter-wave plate [Fig. 1, beam splitter 122].

Regarding claim 12, Kawabata and Smiciklas teach the limitations of claim 1, which this claim depends from.
	Kawabata and Smiciklas both further teach further comprising a modulator of the probe contribution [Kawabata - ¶0049. See also rest of reference. Smiciklas - Fig. 1, probe modulators 130 and 132].

Regarding claim 13, the same reasons for rejection as claim 1 also apply to claim 13. Claim 13 is merely the method version of apparatus claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kawabata, in view of previously cited Smiciklas, in view of Schwindt (US 8,212,556).

Regarding claim 6, Kawabata and Smiciklas teach the limitations of claim 5, which this claim depends from.
	However, Kawabata and Smiciklas are silent in teaching further comprising an optical spectral filtering element of the pump beam that has passed through the cell inserted between the cell and the detector.
	Schwindt, which is also in the field of magnetometers, teaches comprising an optical spectral filtering element of the pump beam that has passed through the cell inserted between the cell and the detector [Fig. 1, filter 36 filters the pump beam and is located between cell 12 and detectors 40. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kawabata and Smiciklas with the teachings of Schwindt because Schwindt similarly teaches a magnetometer and teaches that it is known in the art to provide a filter to block the pump beam so that the pump beam is not detected and does not interfere with the detection of the probe beam [Schwindt - Fig. 1, filter 36 filters the pump beam]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kawabata, in view of previously cited Smiciklas, in view of Schwindt (US 9,995,800. Herein referred to as ’800 to not be confused with the previously cited Schwindt.).

Regarding claim 8, Kawabata and Smiciklas teach the limitations of claim 5, which this claim depends from.
	However, Kawabata and Smiciklas are silent in teaching wherein the optical source is configured to emit in the direction of the cell a beam tuned in wavelength between a centre of a first atomic line and a maximum of an imaginary portion of a Voigt profile of the first atomic line..
	‘800, which is also in the field of magnetometers, teaches wherein the optical source is configured to emit in the direction of the cell a beam tuned in wavelength between a centre of a first atomic line and a maximum of an imaginary portion of a Voigt profile of the first atomic line [Col. 6, lines 24-38, wherein the need not be tuned to the exact center of the D1 or D2 spectral line, but instead can be tuned off-center toward the wings of the spectral line by a fraction of a nanometer, that is by up to several tens of gigahertz. When at a “wing”, the wavelength will be between a centre of a first atomic line and a maximum of an imaginary portion of a Voigt profile of the first atomic line. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kawabata and Smiciklas with the teachings of ‘800 because ‘800 similarly teaches a magnetometer and teaches that it is known to tune the light beam to a “wing” and such detuning can be useful to reduce the absorption of  [‘800 - Col. 6, lines 24-38]. 

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kawabata, in view of previously cited Smiciklas, in view of Xu (US 2007/0205767).

Regarding claim 9, Kawabata and Smiciklas teach the limitations of claim 1, which this claim depends from.
	Kawabata further teaches wherein the polarisation analyser is configured to carry out a separation of the right and left circular polarisations of the probe contribution that has passed through the cell [Fig. 11, see beam splitter 426 splits the right and left circular polarizations L45 and L46. See also ¶0113 and rest of reference.].
	Kawabata and Smiciklas are silent in teaching a temporal separation.
	Xu, which is also in the field of measuring magnetic fields, teaches wherein the polarisation analyser is configured to carry out a temporal separation of the signals of the probe contribution that has passed through the cell [¶0006].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kawabata and Smiciklas with the teachings of Xu, because Xu similarly teaches measuring magnetic fields and teaches that it is known in the art to perform a temporal separation of signals and that this method can be used for optical magnetometers [Xu - ¶0006]. Therefore, it would have been obvious to try performing a temporal separation of the right and left circular polarizations of the probe [Xu - ¶0006].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896